Citation Nr: 1513442	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial compensable disability rating for a residual scar on the right forehead, status post removal of verrucous lesion.  

2.  Entitlement to an initial compensable disability rating for a recurrent scrotal abscess.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975, and from October 1976 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  (The issue of entitlement to a higher initial rating for a recurrent scrotal abscess was not certified as being on appeal by the RO, but a statement of the case was issued by the RO in February 2014 and the Veteran perfected his appeal of that issue in March 2014 by filing a VA Form 9.)

(The issue of entitlement to an initial compensable disability rating for a recurrent scrotal abscess is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran has a small non-disfiguring scar on his right forehead that is 7 mm in length and 1 mm or less in width; it is not symptomatic.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a residual scar on the right forehead, status post removal of verrucous lesion, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code (DC) 7800 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for a residual scar, status post removal of verrucous lesion, was granted in February 2011 and a noncompensable disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's service treatment records (STRs), VA examination reports, and lay statements from the Veteran.  The Veteran was afforded a VA examination in connection with his claim for service connection for a scar, status post lesion removal, in October 2010, and again in November 2013.  In the resulting reports, the VA examiner recorded a precise history of the Veteran's condition, conducted a physical examination and provided a thorough description of the present status of the Veteran's scar.  Thus the Board is satisfied that the VA examination is adequate in this instance.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) .  

The Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's residual scar, status post lesion removal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The Veteran's right forehead scar, status post removal of verrucous lesion, has been evaluated as noncompensably disabling under Diagnostic Code 7800 for scars of the head, face, or neck.  

Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2014).  

There are eight characteristics of disfigurement for purposes of evaluation under DC 7800, as follows:  scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note 1.

The Veteran has asserted that, while stationed in California, an aluminum roof on a tent collapsed on him and two other Marines.  He contends that the roof was covered with frog urine, which splashed on his face, right arm, and right hand.  He alleges that this was the cause of several warts that developed on his forehead, arm and hand.  The Veteran's STRs confirm that in December 1976, the Veteran underwent a removal of a wart on his forehead.

In October 2010, the Veteran was afforded a VA examination in connection with his claim for service connection for residual scar, status post removal of verrucous lesion.  In that examination, the Veteran reported that the lesions he experienced on his arm and hand had resolved on their own and did not recur.  Upon physical examination, the examiner found a very thin 7 mm linear-type scar on the right forehead.  It was noted to be pale, although it did have some pigment to it.  It was 1 mm or less in width.  There was no atrophy, no acne, and no chloracne.  The examiner stated that the total body area affected was less than 1 percent.  The examiner also stated that the scar was very difficult to see or find.  The Veteran stated that his condition does not interfere with his ability to dress, bathe, or feed himself.  He stated that he was presently not working, but that the residual scar was not a factor in his inability to work.  He also asserted that in the past 12 months, he had not sought any treatment for his condition.  There were no other symptoms noted, such as pain or tenderness or instability of the scar.

In February 2011, the Veteran was granted service connection for a residual scar on his forehead.

In his February 2011 notice of disagreement (NOD), the Veteran asserted that he should be entitled to a compensable rating because the warts, the removal of which led to his residual scar, had been painful, disfiguring, and he had been ashamed of them.  In his March 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserts that prior to his having the warts removed from his forehead, they were frequently filled with puss and maggot-looking.  He did not allege that this condition was ongoing.

In November 2013, the Veteran was afforded a new VA examination in connection with his claim.  At that examination, the VA examiner found a scar 7mm in length and 1mm in width.  There was no elevation, depression, adherence to underlying tissue, or missing underlying tissue.  There was no abnormal pigmentation or texture and no distortion or asymmetry of facial features.  

In consideration of all evidence of record, the Board finds that the Veteran's residual scar, status post removal of verrucous lesion, is correctly rated as noncompensably disabling.  The evidence of record shows that the Veteran presently has a very small scar of 7 mm in length and 1 mm in width.  There is no indication that the surface contour is elevated or depressed on palpitation.  There is no indication of adherence to the underlying tissue or tenderness or pain.  While there is some minor pigmentation change noted, this area of pigmentation change does not exceed six square inches.  There is no indication of abnormal skin texture, no underlying tissue missing, and no indurated or inflexible skin in an area exceeding six square inches.  The Veteran's residual scar has not resulted in visible or palpable tissue loss and there is no gross distortion or asymmetry of a facial feature or a pair of set features.  No instability of the scar was noted.

As such, the Board finds that the Veteran has not met the criteria for an initial compensable rating for his residual scar, status post lesion removal.  

In coming to its decision, the Board has considered the appropriateness of staged ratings, but finds that they are not warranted in this case.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Particularly, the record does not indicate that the Veteran's scar has worsened since the assignment of his initial noncompensable rating; nor has the Veteran made such an allegation.   

Finally , the Board has considered whether the Veteran's residual scar presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standard such that referral to the appropriate officials for consideration of an extraschedular rating is warranted for the disability on appeal.  See  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  

Here, the rating criteria reasonably describe the disability level and symptomatology of the Veteran's residual scar and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  While the Veteran has stated that he at one point experienced warts, which he found embarrassing and disfiguring while in service, the Board notes that when considering increased disability ratings, the focus of this appellate review is the level of the Veteran's disability since the award of service connection effective from August 10, 2010.  Here, the Veteran has only been found to have a scar, the result of a lesion removal in 1976.  He has not alleged, nor does the medical evidence of record support a finding, that the Veteran continues to suffer from warts.  Because that condition is separate from a residual scar, and because that condition pre-dated the Veteran being service connected for a residual scar, it is not a factor for consideration in this initial rating claim.  The Board also finds that the Veteran has not alleged any other symptoms that would give reason to consider an extraschedular rating.

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As such, referral for extraschedular consideration is not warranted in this case.  


ORDER

Entitlement to an initial compensable rating for a residual scar of the right forehead, status post removal of verrucous lesion, is denied.  


REMAND

In November 2013, the Veteran underwent a VA examination, which noted the existence of a thickened cystic mass of about 2 cm in length and 1 cm in width with trace green drainage at very posterior scrotum at the perineum, as well as a cystic, non-tender 8mm by 8mm mass on the lest posterior scrotum at the perineum.  The VA examiner also noted that current drainage was from the right, although the Veteran reported that it also occurs on the left.  The examination noted evidence of more than one abscess.  The VA examiner also noted that the condition can, at times, swell to the size of a walnut, although specific dimensions were not given.  

Further, the Board notes that the Veteran has asserted that the issue is not one of size of the recurring cyst, but rather about the pain associated with the condition.  Indeed, the VA examiner appears to have indicated that the Veteran's abscess was a recurrent condition that frequently worsens before resolving.  However, no VA examiner specifically addressed the problems associated with recurrence, particularly, pain, or the possibility of multiple cysts or lesions at any one time.  As such, the Board finds that the VA examination reports are not adequate, especially in light of the symptoms reported by the Veteran.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran opportunity to supplement the record with any reports of treatment for recurring difficulties he experiences with any scrotal abscess(es).  He should be provided assistance as necessary to obtain either VA or private treatment records.  

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claim for an initial compensable rating for a scrotal abscess.  The claims file and a copy of this remand must be made available to the examiner.  Any indicated tests or studies should be performed.  

The VA examiner should be asked to identify and describe any scrotal abscess(es).  Particularly, the examiner is requested to consider all possible diagnoses associated with the Veteran's service-connected disability.  

The examiner should be asked to provide both a current assessment of the disability, and to opine on the potential severity of the condition when it is at its worst.  Particularly, the examiner should consider and describe the existence of scar tissue; the number of potential abscesses; the size of the abscess(es), both  pre- and post-drainage; whether there exists any damage to the underlying soft tissue as a result of the recurrent condition; whether the condition has resulted in any unstable or painful scars or lesions, and if so, how many at any one time.  In short, all symptoms and their effect should be described in detail, which should also include the frequency of recurrence and drainage.

3.  After undertaking any other development deemed appropriate, the agency of original jurisdiction (AOJ) should then readjudicate the rating issue remaining on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran with the requisite period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


